Citation Nr: 1822427	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  09-47 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for other specified trauma related disorder (claimed as an anxiety disorder).

2.  Entitlement to service connection for an acquired psychiatric disorder other than other specified trauma related disorder (claimed as an anxiety disorder).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for lumbar spine disability.

6.  Entitlement to service connection for sleep apnea, to include as secondary to nerve agent pill reaction.

7.  Entitlement to service connection for colon problems, including but not limited to irritable bowel syndrome, to include as secondary to nerve agent pill reaction.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1982 to May 1986 and from December 1990 to June 1991.  He also served in the Air Force reserves from May 1986 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In February 2014, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is of record.  

In February 2017, the Board denied the Veteran's claim of entitlement to service connection for lumbar spine disability.  The Board remanded the Veteran's remaining claims to obtain new VA examinations.  

The Veteran appealed the denial of the claim of entitlement to service connection for lumbar spine disability.  In October 2017, the United States Court of Appeals for Veterans Claims granted a joint motion to remand.  The basis was that by not obtaining service department records related to the Veteran's reserve service, the Board did not fulfill its duty to assist.  

In July 2017, the RO granted entitlement to service connection for other specified trauma related disorder (claimed as an anxiety disorder) and gastroesophageal reflux disease (GERD).

The issues of entitlement to service connection for lumbar spine disability, sleep apnea, colon problems, sinusitis, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The July 2017 rating decision which granted service connection for other specified trauma related disorder (claimed as an anxiety disorder) is a complete grant of the benefits sought on appeal.

2.  The weight of the evidence is against entitlement to service connection for an acquired psychiatric disorder other than other specified trauma related disorder (claimed as an anxiety disorder).

3.  The July 2017 rating decision which granted service connection for GERD is a complete grant of the benefits sought on appeal.

4.  The weight of the evidence is against entitlement to service connection for gastritis.


CONCLUSIONS OF LAW

1.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for other specified trauma related disorder (claimed as an anxiety disorder).  38 U.S.C. § 7104 (2012).

2.  The criteria for service connection for an acquired psychiatric disorder other than other specified trauma related disorder (claimed as an anxiety disorder) have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  There are no remaining questions of fact or law to be decided on the issue of entitlement to service connection for GERD.  38 U.S.C. § 7104 (2012).

4.  The criteria for service connection for gastritis have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2017 rating decision, the RO granted service connection for other specified trauma related disorder (claimed as an anxiety disorder) and GERD.  This action represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As no further adjudication is required at this time, the claims shall be dismissed.

The Board must address entitlement to service connection for gastritis and an acquired psychiatric disorder other than other specified trauma related disorder (claimed as an anxiety disorder), issues that were also certified to the Board.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for gastritis must be denied because there is no current diagnosis.  The "Medical History" section of a July 2015 VA stomach and duodenal conditions examination (received 7/13/15) states that the Veteran "has never had an EDG or UGI so that he has never had a confirmed diagnosis of gastritis or other stomach problems."  Consistent with this, in a July 2015 VA medical opinion (received 7/23/15, page 17 of 31), the examiner states that "the [Veteran] denies a history of stomach problems/gastritis."  Because there is no current diagnosis of gastritis, the first element for service connection for gastritis is not satisfied and the claim must be denied.  

The Board must also address entitlement to an acquired psychiatric disorder other than other specified trauma related disorder (claimed as an anxiety disorder).  Regarding this, the Veteran specifically alleges PTSD and the record specifically indicates the existence of a depressive disorder.  

Entitlement to service connection for PTSD must be denied because there is no current diagnosis.  July 2015 and March 2017 VA psychological examinations state that the Veteran does not have PTSD.  Because there is no current diagnosis of PTSD, the first element for service connection for PTSD is not satisfied and the claim must be denied.  

Entitlement to service connection for a depressive disorder must be denied because the nexus element is not satisfied.  The first element is satisfied, in that July 2015 and March 2017 VA examinations both state that the Veteran has a depressive disorder.  The second element is also satisfied, in that the Veteran articulates several in-service stressors.  

Regarding the third element, however, the March 2017 VA examiner states that it is "less likely than not that the Veteran's depression is related to his military experiences" because his "symptoms appear to be more likely related to his current life status and place."  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  The weight of this evidence is against a nexus between the Veteran's depressive disorder and service.  As the third element is not satisfied, entitlement to service connection for a depressive disorder must be denied.  

Neither the Veteran's filings nor the medical evidence supports the existence of an acquired psychiatric disorder other than depression, PTSD, or the acquired psychiatric disorder for which the Veteran is already service-connected.  Additionally, the March 2018 mental disorders DBQ specifically states that "[a]nxiety and dysphoria [are] considered a component of" the Veteran's service-connected acquired psychiatric disorder.  As there is no remaining acquired psychiatric disorder for which service connection is available, the claim of entitlement to service connection for an acquired psychiatric disorder other than other specified trauma related disorder (claimed as an anxiety disorder) must also be denied.


ORDER

The claim for service connection for other specified trauma related disorder (claimed as an anxiety disorder), having been rendered moot, is dismissed.

Entitlement to service connection for an acquired psychiatric disorder other than other specified trauma related disorder (claimed as an anxiety disorder) is denied.

The claim for service connection for GERD, having been rendered moot, is dismissed.

Entitlement to service connection for gastritis is denied.


REMAND

In October 2017, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand the claim of entitlement to service connection for lumbar spine disability.  The basis was that by not obtaining service department records related to the Veteran's reserve service, the Board did not fulfill its duty to assist.  These records must be obtained prior to the readjudication of the Veteran's lumbar spine disability claim, and the other remaining claims on appeal.  

An additional opinion is also required for the claim of entitlement to service connection for colon problems, including but not limited to irritable bowel syndrome.  In April 2013, a Gulf War General Examination was conducted.  The examiner states that the Veteran's "possible irritable bowel syndrome is a diagnosed medically unexplained illness" that is "less likely than not related to a specific exposure event experienced by the [Veteran] during his service in southwest Asia."  In a separate DBQ, the same examiner indicates that the Veteran has irritable bowel syndrome.  An addendum opinion is needed because it is not clear whether the examiner has diagnosed the Veteran as having irritable bowel syndrome, whether this constitutes a "diagnosed medically unexplained illness," or why a "diagnosed medically unexplained illness" would be unrelated to service in southwest Asia.  

Additional opinions should also be obtained regarding the etiology of the Veteran's sinusitis and hypertension.  The Board's review of the opinions obtained pursuant to the Board's previous remand reflects that the examiner primarily based the negative opinion on the basis that there was a lack of a diagnosis of the claimed disorders in service, and the law does not require that a claimed disability be diagnosed in service in order to establish entitlement to service connection.

VA treatment records to August 29, 2017, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from August 30, 2017, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records from reserve service.  If no records are available, the claims file must indicate this fact.  

2. After obtaining reserve service records to the extent possible, associate with the claims folder all records of the Veteran's VA treatment from August 30, 2017, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinions:     

a. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed lumbar spine disability was incurred in the Veteran's service, including but not limited to while performing heavy lifting, including moving 180-pound A-9 missiles.  In rendering this opinion, the examiner should consider any records from reserve service that are obtained by the RO and the Veteran's February 2014 hearing testimony.

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed sleep apnea was incurred in the Veteran's service, including but not limited to as a result of consuming nerve agent pills.  In rendering this opinion, the examiner should consider any records from reserve service that are obtained by the RO, the February 2014 hearing testimony regarding difficulties sleeping in service, lay statements regarding sleeping difficulties (received 8/27/15 and 4/28/14), and the article submitted by the Veteran regarding the effects of nerve pills (received 12/4/09).  The examiner should also consider the January 2004 private medical record entry (received 10/17/08, page 3 of 11) noting that the Veteran "has a lifetime history of having difficulty breathing through his nose."

c. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed colon problems, including but not limited to irritable bowel syndrome, was incurred in the Veteran's service, including but not limited to as a result of consuming nerve pills.  In rendering this opinion, the examiner should consider any records from reserve service that are obtained by the RO, the February 2014 hearing testimony regarding symptoms, and the article submitted by the Veteran regarding the effects of nerve pills (received 12/4/09).

d. If the Veteran does not have or has not had any current or previously-diagnosed colon problems, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has demonstrated objective indicators of chronic colon problems due to an undiagnosed illness or a medically unexplained chronic multisymptom illness at any time since the Veteran's active military service; if there was a minimum of a 6-month period of chronicity of those objective indicators; and if, by history, physical examination, and laboratory tests, those objective indicators cannot be attributed to any known clinical diagnosis.

e. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed sinusitis was incurred in the Veteran's service, including but not limited to exposure to smoke from jets, exposure to burn pits, and brown dust in Afghanistan.  In rendering this opinion, the examiner should consider any records from reserve service that are obtained by the RO, the Veteran's February 2014 hearing testimony, the Veteran's August 2015 statement, and the Veteran's December 2009 VA Form 9.  

f. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed hypertension was incurred in the Veteran's service.  In rendering this opinion, the examiner should consider any records from reserve service that are obtained by the RO and the Veteran's February 2014 hearing testimony.

g. Whether the Veteran has any current or previously-diagnosed hypertension that (i) is proximately due to the Veteran's service-connected other specified trauma related disorder (claimed as anxiety disorder) or (ii) was aggravated by the Veteran's service-connected other specified trauma related disorder (claimed as an anxiety disorder).

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

4. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


